Per Curiam.
The three plaintiffs above named instituted action to recover damages for injury to person and property alleged to have been caused by the negligent operation of a motor truck belonging to defendant Price and driven by defendant Sasser. By consent the cases were consolidated for trial, and there was verdict for plaintiffs. From judgment on the verdict defendant Price appealed.
The only assignment of error brought forward by the appellant is the denial of his motion for judgment of nonsuit. He contends there was no evidence that the operation of the truck on this occasion was authorized by him or in his behalf. However, an examination of the evidence as shown by the record leads us to the conclusion that there was some evidence which when considered in the light most favorable for the plaintiffs (Nash v. Royster, 189 N.C. 408, 127 S.E. 356) was sufficient to carry the case to the jury. Gallop v. Clark, 188 N.C. 186, 124 S.E. 145.
No error.